Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Official Notice
Subject matter of claims 2-8 is well known and obvious as evidenced by Written opinion by international office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by England US 20060182314.

Regarding claim 1 England US 20060182314 A1 teaches
1. A survey tool for determining position and orientation (P&O) thereof relative to a construction site, the survey tool comprising(fig. 1 )
a support structure;(105)
a moveable platform(130) connected to the support structure(105), wherein the moveable platform is configured to rotate at least one two-axis electro-optic deflection unit (140)mounted on the moveable platform;(fig. 1)
at least one light source(laser of 140) coupled to the two-axis electro-optic deflection unit(140) configured to project a light beam, wherein steering of the light beam is carried out by operating at least one of: the two-axis electro-optic deflection unit, and the moveable platform, and [0011]
wherein the light beam forms a projection onto surfaces within the construction site comprising at least one of: a portion of a construction plan, or a specified pattern;(fig. 7)
at least one sensor configured to record at least one of: a steering angle of the light beam relative to a part of the survey tool when aimed at a point on one of the surfaces within the construction site; and a distance between the survey tool and said point;[0011](each angle and distance is registered for each pixel and stored)
at least one computer processor configured to 
determine the P&O of the survey tool relative to the construction site, based on at least one of: said steering angle; and said distance;[0011][0060]
at least one two-dimensional (2D) camera configured to record 2D images of at least one of: the construction site; and objects and people within the construction site; and[0011](  2D digital camera )
a 3D model of the construction site by projecting laser patterns onto one or more surfaces within the construction site and recording the projected pattern with the 2D camera, and therefrom calculating the 3D model based on the recorded pattern.(claim 11)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over England US 20060182314 in view of Official Notice.
Regarding claims 2-8 if England does not teach then Official Notice teaches the subject matter
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by England with teaching by Official Notice in order to perform scanning of the surrounding with desired resolution.

Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afrouzi US 20190114798 A1
Regarding claims 18, 19 Afrouzi teaches
18. A method of re-stationing a survey tool within a construction site, the method comprising:
obtaining a floor plan of the construction site;[0033]
obtaining coordinates of a first position of the survey tool within the construction site;(fig. 1b)
scanning the construction site from the first position and therefrom constructing a position map of the first position;(fig. 1B)
re-stationing the survey tool to a second position within the construction site;[0033]
scanning the construction site from the second position and therefrom constructing a position map of the second position; and,[0033]
Also Afrouzi teaches translating the distances of the robot from walls at each location into the coordinate relative to the room frame [0036] and use simple linear algebra for different calculations
Although Afrouzi does not explicitly teach
calculating a displacement vector denoting the re-stationing of the survey tool from the first position to the second position by comparing the position map of the second position to the position map of the first position.
One of ordinary skills in the art would realize that if one knows the two coordinates of the positions A(x0,y0,z0) and B(x1,y1,z1) then the displacement vector is AB(x0-x1,y0-y1,z0-z1) and may be used to estimate the speed of motion or to identify whether the robot is moving or not. 
And therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Afrouzi in order to identify whether the robot is moving or to identify speed of motion.



Allowable Subject Matter
Claims 9-17, 20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645